internal_revenue_service number info release date cor-127123-01 uil no 25a date the honorable phil gramm united_states senator bryan street no dallas tx attention michael fitzgerald dear senator gramm this letter is in response to your inquiry dated date on behalf of a constituent mr is concerned that proposed_regulations under sec_25a of the internal_revenue_code may prevent his daughter and other students from claiming an education tax_credit at college mr also notes that the instructions on irs form_8863 education credits mr state that the tax_credit is available if the educational_institution is eligible to participate in a student aid program administered by the department of education college however is financially independent of the government mr assurance that the federal government is not trying to coerce educational conformity by selective allowance of the education tax_credit by withholding the credit from families of students at college wishes the congress added sec_25a by of the taxpayer_relief_act_of_1997 vol c b in general sec_25a allows taxpayers to claim a nonrefundable credit against their federal_income_tax for the qualified_tuition_and_related_expenses of a taxpayer spouse or certain dependents the committee on finance of the united_states senate stated that the purpose of the credit is to assist low- and middle-income families and students in paying for the costs of post-secondary education s rep no 105th cong 1st sess l997 vol c b under sec_25a the taxpayer may claim a hope scholarship credit for the qualified_tuition_and_related_expenses paid during a taxable_year for each eligible_student the amount of the credit is the total of percent of the first dollar_figure of qualified_tuition_and_related_expenses plu sec_50 percent of the next dollar_figure of such expenses paid with respect to the same student under sec_25a the taxpayer may also claim a lifetime_learning_credit for the qualified_tuition_and_related_expenses paid during a taxable_year for students for whom no hope scholarship credit is claimed the amount of the credit is percent of the first dollar_figure of qualified_tuition_and_related_expenses paid_by the taxpayer during the taxable_year for education furnished during any academic period beginning in that taxable_year increased to dollar_figure after in enacting sec_25a the congress imposed a number of eligibility requirements such as income ceilings sec_25a defines the term qualified_tuition_and_related_expenses to mean tuition and fees required for the enrollment or attendance of the student at an eligible_educational_institution for courses of instruction sec_25a defines an eligible_educational_institution to mean an institution that is described in sec_481 of the higher education act of u s c and therefore eligible to participate in the student aid programs administered by the department of education under title iv of such act in the department of treasury issued proposed income_tax regulations under sec_25a fed reg l999 the proposed_regulations define an eligible_educational_institution to mean a college university vocational school or other postsecondary educational_institution that is described in sec_481 of the higher education act of this generally includes all accredited public nonprofit and proprietary privately owned profit making postsecondary institutions the educational_institution must either participate in a federal financial aid program under title iv of the higher education act of u s c or be certified by the department of education as eligible to participate in such a program the proposed_regulations therefore do not alter the statutory mandate of the congress taxpayers may claim the education tax_credit under sec_25a as long as the educational_institution is eligible to participate in a federal financial aid program under title iv of the higher education act of i hope this information is helpful please call g channing horton identification_number at if you have any questions sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch
